Citation Nr: 0403398	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  02-04 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active duty from June 1971 to August 1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision from the Department 
of Veterans Affairs (VA) Columbia, South Carolina Regional 
Office (RO).  

Pursuant to the veteran's request, a hearing at the RO before 
a local hearing officer was held in May 2002.  Additionally, 
in October 2003, a hearing was held at the RO before the 
undersigned Veterans Law Judge.  Transcripts of the hearings 
are of record.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained by the 
RO.

2.   Resolving reasonable doubt in the veteran's favor, the 
veteran's current low back disability and current psychiatric 
disability are related to his service.



CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the veteran's 
favor, a low back disability was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326 (2003).

2.  With resolution of reasonable doubt in the veteran's 
favor, a psychiatric disability was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, in light of the favorable decision as to these 
issues, the Board finds that all duties to assist and to 
notify the appellant pursuant to the Veterans Claims 
Assistance Acts of 2000 and Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003) are 
satisfied.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  

The veteran's service medical records show that in July 1972, 
the veteran sustained a compression fracture of the fifth 
cervical vertebra after diving into shallow water and landing 
on his head and was hospitalized from July to September 1972.  
Treatment records regarding the incident are not of record.  
Of record are treatment records showing that subsequent to 
the July 1972 incident, the veteran was seen complaining of 
neck pain and anxiety.  Additionally, in April 1974, the 
veteran reported complaints of a sore abdomen.  The 
impression was gastroenteritis vs. spine.  In July 1974, the 
veteran complained of spinal pain radiating from the 
posterior neck down the back, which was a chronic problem.  
In February 1975, the veteran was seen with complaints of 
severe abdominal pain that would get worse when he would lift 
things; he additionally reported tightness and knots of the 
spine and numbness of the left hand and arm.  It was noted 
that the veteran was very nervous.  In March 1975, the 
veteran reported a fracture of the neck previously, and he 
had pain that radiated all the way down his back.  He was 
given a collar and the next day reported he was much better 
in the collar.  

Later in March 1975, the veteran reported a sore neck and 
backache.  He reported being tight from anxiety.  The 
assessment was tenderness of the cervical spine and upper 
back.  An additional record from March 1975 shows the veteran 
reported a history of anxiety since his swimming accident.  
The impression was chronic anxiety.  Clinical records show 
the veteran was admitted for inpatient psychiatric treatment 
from April to July 1975.  The diagnoses were psycho-
physiological musculoskeletal disorder manifested by neck 
pain and immature personality.  The veteran described pain in 
the posterior aspect of the neck radiating to the occiput and 
into the upper lumbar region.  The lumbosacral spine films 
were negative.  On separation examination in July 1975, the 
veteran's spine was clinically evaluated as normal.  It was 
noted that the veteran sustained a fracture of C5 in July 
1972 and was hospitalized from July to September 1972; he had 
back pain, swollen and painful joints, dizziness, arthritis, 
joint deformity, trouble sleeping, depression, nervousness, 
and periods of unconsciousness, and wore a back brace, due to 
the accident in July 1972.   

Post service in September 1975, service connection was 
granted for psycho-physiological musculoskeletal disorder 
manifested by neck pain, and the veteran was to be rated 
under the rating criteria for psychiatric disorders.

VA treatment records in December 1975 show the veteran was 
treated for passive/aggressive personality.

VA treatment records beginning in April 1991 to May 2002 show 
the veteran was treated for cervical disc disease, 
degenerative joint disease, osteoarthritis, anxiety disorder, 
neurosis disorder, rule out bipolar disorder, depression, and 
pre-senile dementia.  In July 1991, the veteran reported 
lumbar spine surgery in 1973.  In July 1993, the veteran 
reported having surgery on his low back in 1988.

By rating action of May 1992, the veteran's service connected 
disability was recharacterized as residuals of injury to 
cervical spine post operative status discectomy/fusion, and 
the veteran was rated under the musculoskeletal rating 
criteria.  It was commented that service connection was 
previously granted for psycho-physiological musculoskeletal 
disorder manifested by neck pain.  There had not been a 
separate evaluation for a psychiatric disability.  Recent VA 
examination did not establish that service connection should 
be established for a psychiatric disability.  The claim of 
service connection for a psychiatric disability was 
considered part of the claim of service connection for a neck 
disability.

Private treatment records from October 1988 to January 1989 
show the veteran was treated with a facet block for pain, and 
in March 1989, the private provider reported that it was his 
medical opinion that the veteran had sustained a 30 percent 
impairment rating to his spine as a result of his injury by 
accident.

A private treatment record from a different provider from 
August 2000 shows that the veteran was admitted for 
psychiatric treatment from March to April 2000.  He had a 
major depressive disorder and was alcohol dependent.  He also 
had chronic neck and back pain.  The provider commented that 
he was not able to say whether the disorders were all service 
connected.  The veteran related that the pain began secondary 
to an injury in service.  He reported prior episodes of 
depression in the late 1970s or early 1980s and alcohol 
became a factor in the mid 1980s.  The recent episode of 
depression was related to exhaustion on the job and was 
aggravated by his continued misuse of alcohol to help deal 
with the pain.  

Private treatment records from February to May 2000 show the 
veteran was treated for major depression and bipolar 
disorder.

On a VA examination in July 2000, the veteran's history was 
that he fractured his back in 1972 and treated with surgery 
four times.  His cervical spine was operated on in 1990 and 
1994 and his lumbar spine in 1978 and 1989.  He reported this 
was for disc pathology.  After examination, the diagnosis was 
cervical and lumbar back pain possibly secondary to injury 
sustained in surgeries performed in the past.  Correlation 
with x-rays was recommended.  

A VA x-ray report from July 2000 shows mild spondylosis noted 
at L4-5 and L5-S1.  There was mild L4-5, and mild to moderate 
L3-4 disc space narrowing with mild L5-S1 disc space 
narrowing.  There was moderate facet arthropathy throughout 
the lower lumbar spine.  There was a grade I anterolisthesis 
that was minimal at L3-4 with L3 anterior to L4.  There was 
no fracture injury.

On a VA psychiatric examination in February 2001, the veteran 
reported that he had problems with depression that began 
after the injury to his back in service and had continued.  
After examination and review of the veteran's history, the 
diagnostic impressions were alcohol dependence, in early 
remission, cannabis abuse in early remission, probable 
malingering, major depressive disorder by history, Cluster B 
personality traits, history of cervical fracture, and chronic 
back pain.  The discussion was that the veteran apparently 
injured his spine while he was in the miliary service.  There 
was no evidence of depression secondary to this injury as he 
had received no psychiatric treatment up until this point for 
depression.  His presentation upon hospitalization in 
February at a private facility was suspect.  It was also 
noted that the veteran acknowledged that he was not honest 
with the treatment team when he was hospitalized as he felt 
that their treatment was not appropriate.  He was readmitted 
on the same day to a different private facility.  
Psychological testing that was performed at the VA revealed 
some questioning of malingering.  This was questioned due to 
exaggeration of symptoms including the fact that his 
depression did not seem severe enough for suicidal ideation.  
He did not relate significant depressive symptoms currently, 
although he was on antidepressant medications.  There was the 
possibility of secondary gain associated with his desire for 
disability.  The veteran felt that his problems were 
precipitated by his employment.  It was the examiner's 
opinion that the veteran's primary problem was alcohol 
dependence and cannabis abuse and that the veteran was 
malingering in an attempt to obtain increased financial 
compensation.  

A March 2001 VA examination by the same examiner as the 
February 2001 examination includes that the veteran's history 
was presented in the February 2001 report.  After 
examination, the diagnostic impressions were alcohol 
dependence in early remission, cannabis abuse in early 
remission, probable malingering bereavement, major depressive 
disorder by history, and Cluster B personality traits.  The 
discussion was that the claims file was reviewed including 
the prior service connection for psychophysiologic and 
musculoskeletal disorder manifested by neck pain.  Since the 
time of that diagnosis the veteran reported that there was 
evidence of visible injury which accounted for the neck pain 
that he experienced.  The diagnosis of bereavement was added 
due to the recent loss of family members.  The opinion 
regarding the veteran's psychiatric disability had not 
changed since the last evaluation.  It was recommended that 
he receive further psychological testing in order to rule out 
the possibility of malingering. 

On a VA examination of the spine in June 2001, the veteran's 
reported history was that in 1976 and 1988 he had lumbar back 
surgeries between the levels of L2-3 with discectomy and 
fusion by private providers.  He reported that he sustained 
an injury in 1972.  He broke his back in a diving accident.  
He was placed in cervical tongs as well as a Stryker frame 
and was hospitalized.  After examination, the assessment was 
lumbosacral back fractures with fusions subsequent to injury 
and signs and symptoms of radicular injury including bowel 
and bladder dysfunction as well as radicular signs.    

The veteran contends that he injured his low back in the 
diving accident in service in addition to the neck injury and 
that he has a psychiatric disability associated with the 
injury in service.  The veteran submitted photographs of what 
he reports are of him in service in a Stryker frame with 
Crutchfield tongs as well as statements from friends and 
relatives in support of his claim.  The veteran testified at 
RO and Board hearings regarding his contentions.

In this case, resolving all reasonable doubt in favor of the 
veteran, the Board finds that the current low back disability 
and current psychiatric disability were at least as likely as 
not incurred in service.  The veteran had low back complaints 
in service, although there were no findings regarding the low 
back in service, and recent VA providers have indicated that 
the veteran injured his back in service and that the current 
disability is related to that injury.  As to a psychiatric 
disability, the veteran was treated in service for 
psychiatric complaints, and service connection was granted 
for a psychiatric disability, which was subsequently 
recharacterized as a musculoskeletal disability.  The 
evidence, however, shows the veteran continued to have 
psychiatric complaints.  As such, the Board finds that the 
evidence is at least in equipoise in this case.  Therefore, 
the Board finds that the evidence supports the veteran's 
claims.  38 C.F.R. § 3.102 (2003).


ORDER

Service connection for a low back disability is granted.

Service connection for a psychiatric disability is granted.



	                        
____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



